                                                           Case 2:18-cv-02107-JCM-CWH Document 65 Filed 03/21/19 Page 1 of 2



                                                       1   Kelly H. Dove, Esq.
                                                           Nevada Bar No. 10569
                                                       2   Jennifer L. McBee, Esq.
                                                           Nevada Bar No. 9110
                                                       3   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       4   Las Vegas, NV 89169
                                                           Telephone: (702) 784-5200
                                                       5   Facsimile: (702) 784-5252
                                                           Email: kdove@swlaw.com
                                                       6          jmcbee@swlaw.com
                                                       7   Attorneys for Defendant Wells Fargo Bank, N.A.

                                                       8                              UNITED STATES DISTRICT COURT
                                                       9                                      DISTRICT OF NEVADA
                                                      10
                                                           ANDREI GRUIA, an individual                      Case No. 2:18-cv-02107-JCM-CWH
                                                      11
                                                                                Plaintiff,
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           vs.                                              STIPULATION AND ORDER FOR
Snell & Wilmer




                                                      13                                                    DISMISSAL OF DEFENDANT WELLS
                    Las Vegas, Nevada 89169




                                                           EQUIFAX INFORMATION SERVICES,                    FARGO BANK, N.A. WITH
                                                           LLC, a foreign limited-liability company;
                         LAW OFFICES

                          702.784.5200




                                                      14                                                    PREJUDICE
                                                           EXPERIAN INFORMATION SOLUTIONS,
                               L.L.P.




                                                      15   INC., a foreign corporation; TRANS UNION
                                                           LLC, a foreign limited-liability company;
                                                      16   BARCLAYS BANK DELAWARE, a foreign
                                                           corporation; BERLIN-WHEELER, INC., a
                                                      17   foreign corporation; CAPITAL ONE BANK
                                                           (USA), N.A., a national banking association;
                                                      18   CHASE BANK USA, N.A., a national banking
                                                           association; CITIBANK, N.A., a national
                                                      19   banking association; CONVERGENT
                                                           OUTSOURCING, INC., a foreign corporation;
                                                      20   DISCOVER BANK, a foreign corporation;
                                                           GRANT & WEBER, INC., a domestic
                                                      21   corporation; NRA GROUP, LLC dba
                                                           NATIONAL RECOVERY AGENCY, a
                                                      22   foreign limited-liability company; ONEMAIN
                                                           FINANCIAL SERVICES, INC., a foreign
                                                      23   corporation; SYNCHRONY BANK, a foreign
                                                           corporation; VERIZON WIRELESS
                                                      24   SERVICES, LLC, a foreign limited-liability
                                                           company; WEBBANK, a foreign corporation;
                                                      25   WELLS FARGO BANK, N.A., a national
                                                           banking association;
                                                      26                        Defendants.
                                                      27

                                                      28   ///


                                                           4838-1671-0286
                                                           Case 2:18-cv-02107-JCM-CWH Document 65 Filed 03/21/19 Page 2 of 2



                                                       1            Pursuant to Fed. R. Civ. P. 41, Plaintiff Andrei Gruia (“Plaintiff”) and Defendant Wells
                                                       2   Fargo Bank, N.A. (“Wells Fargo”), through their respective counsel, hereby stipulate and agree
                                                       3   that Wells Fargo be dismissed from this action, with prejudice, with each party to bear its own
                                                       4   attorneys’ fees and costs.
                                                       5

                                                       6   DATED this 21st day of March 2019.                DATED this 21st day of March 2019.

                                                       7
                                                           LAW OFFICE OF KEVIN L. HERNANDEZ                  SNELL & WILMER L.L.P.
                                                       8

                                                       9   /s/ Kevin L. Hernandez (used with permission)            /s/ Jennifer L. McBee
                                                           Kevin L. Hernandez (NV Bar No. 12594)             Kelly H. Dove (NV Bar No. 10569)
                                                      10   8872 South Eastern Avenue, Suite 270              Jennifer L. McBee (NV Bar No. 9110)
                                                           Las Vegas, NV 89123                               3883 Howard Hughes Parkway, Suite 1100
                                                      11   Telephone: (702) 563-4450                         Las Vegas, NV 89169
                                                           Facsimile: (702) 552-0408                         Telephone: (702) 784-5200
                                                      12   Attorneys for Plaintiff Andrei Gruia              Facsimile: (702) 784-5252
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                             Attorneys for Defendant Wells Fargo Bank, N.A.
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14                                               ORDER
                               L.L.P.




                                                      15

                                                      16            IT IS SO ORDERED.

                                                      17

                                                      18                                               UNITED STATES DISTRICT COURT JUDGE
                                                                                                               March 22, 2019
                                                      19                                               DATED:
                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                           4838-1671-0286
                                                                                                           -2-
